Exhibit 10.37

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

EXECUTION VERSION

 

 

REVOLVING CREDIT AGREEMENT

dated as of August 22, 2018

among

WILLIS ENGINE STRUCTURED TRUST IV,

 as Borrower

BANK OF AMERICA, N.A.,

 as the Initial Liquidity Facility Provider

and

WILLIS LEASE FINANCE CORPORATION,

 as the Administrative Agent

relating to

Willis Engine Structured Trust IV

Series A Notes and Series B Notes

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

ARTICLE I DEFINITIONS


3

Section 1.01.

Definitions


3

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENT


12

Section 2.01.

The Advances


12

Section 2.02.

Making of Advances


12

Section 2.03.

Fees


14

Section 2.04.

Termination of the Maximum Facility Commitment


14

Section 2.05.

Repayments of Facility Advances


15

Section 2.06.

Repayments of Provider Advances


15

Section 2.07.

Payments to the Initial Liquidity Facility Provider Under the Indenture


16

Section 2.08.

Book Entries


16

Section 2.09.

Payments from Available Funds Only


17

Section 2.10.

Extension of the Expiry Date; Replacement Liquidity Facility; Non-Extension
Advance


17

Section 2.11.

Use of Downgrade Advances and Non-Extension Advances


18

ARTICLE III OBLIGATIONS OF THE BORROWER


18

Section 3.01.

Increased Costs


18

Section 3.02.

[Intentionally omitted]


19

Section 3.03.

Withholding Taxes


19

Section 3.04.

Payments


22

Section 3.05.

Computations


22

Section 3.06.

Payment on Non-Business Days


22

Section 3.07.

Interest


23

Section 3.08.

LIBOR Unavailability


24

Section 3.09.

Funding Loss Indemnification


25

Section 3.10.

Illegality


25

ARTICLE IV CONDITIONS PRECEDENT


26

Section 4.01.

Conditions Precedent to Effectiveness of Section 2.01


26

Section 4.02.

Conditions Precedent to Borrowing


27

ARTICLE V COVENANTS


27

Section 5.01.

Affirmative Covenants of the Borrower


27

Section 5.02.

Covenants Regarding Notices


27

 





-  i  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

ARTICLE VI LIQUIDITY EVENTS OF DEFAULT


28

Section 6.01.

Liquidity Events of Default


28

ARTICLE VII MISCELLANEOUS


28

Section 7.01.

No Oral Modifications or Continuing Waivers


28

Section 7.02.

Notices


28

Section 7.03.

No Waiver; Remedies


29

Section 7.04.

Further Assurances


29

Section 7.05.

Indemnification Survival of Certain Provisions


30

Section 7.06.

Liability of the Initial Liquidity Facility Provider


30

Section 7.07.

Nonpetition


30

Section 7.08.

Certain Costs and Disbursements


31

Section 7.09.

Binding Effect; Participations


31

Section 7.10.

Severability


32

Section 7.11.

Governing Law


33

Section 7.12.

Submission to Jurisdiction; Waiver of Jury Trial; Waiver of Immunity


33

Section 7.13.

Counterparts


33

Section 7.14.

Entirety


34

Section 7.15.

Headings


34

Section 7.16.

Patriot Act


34

Section 7.17.

Initial Liquidity Facility Provider’s Obligation to Make Advances


34

 

 

 

 

Annex I

-

Facility Advance Notice of Borrowing

Annex II

-

Non-Extension Advance Notice of Borrowing

Annex III

-

Downgrade Advance Notice of Borrowing

Annex IV

-

Final Advance Notice of Borrowing

Annex V

-

Notice of Termination

 

 



-  ii  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of August 22, 2018,
is made by and among WILLIS ENGINE STRUCTURED TRUST IV, a Delaware statutory
trust (the “Borrower”), BANK OF AMERICA, N.A.,  a national banking association
(“BOA”), as Initial Liquidity Facility Provider (the “Initial Liquidity Facility
Provider”), and WILLIS LEASE FINANCE CORPORATION, a Delaware corporation, in its
capacity as the Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower and Deutsche Bank Trust Company Americas, a New York
banking corporation, not in its individual capacity but as Trustee (the
“Trustee”), the Administrative Agent and the Initial Liquidity Facility Provider
entered into the Trust Indenture dated as of August 22, 2018 (the “Indenture”)
and pursuant to the Indenture the Borrower is issuing Series A Notes and the
Series B Notes; and

WHEREAS, the Indenture provides for the Borrower to enter into a “Initial
Liquidity Facility” (as defined in the Indenture), in order to support the
timely payment of a portion of the interest on the Initial Series A Notes and
the Initial Series B Notes (the “Specified Series”) in accordance with their
terms, has requested BOA to enter into this Agreement as the Initial Liquidity
Facility providing in part for the Administrative Agent on behalf of the
Borrower to request in specified circumstances that Advances be made hereunder;

NOW, THEREFORE, in consideration of the mutual agreements herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS

Section 1.01.   Definitions.

(a)         The definitions stated herein apply equally to both the singular and
the plural forms of the terms defined.

(b)         All references in this Agreement to designated “Articles”,
 “Sections”,  “Annexes” and other subdivisions are to the designated Article,
Section, Annex or other subdivision of this Agreement, unless otherwise
specifically stated.

(c)         The words “herein”,  “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, Annex or other subdivision.

(d)         Unless the context otherwise requires, whenever the words
“including”,  “include” or “includes” are used herein, it shall be deemed to be
followed by the phrase “without limitation”.





-  3  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(e)         Any capitalized terms used in this Agreement, but not otherwise
defined herein, shall have the meaning set forth in the Indenture.  Any
capitalized terms used in any Schedule, but not otherwise defined in that
Schedule, shall have the meaning set forth in this Agreement.

(f)         For the purposes of this Agreement, unless the context otherwise
requires, the following capitalized terms shall have the following meanings:

“Advance” means a Facility Advance, a Downgrade Advance, a Non-Extension Advance
or a Final Advance as the case may be.

“Agreement” means this Revolving Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Applicable Liquidity Rate” has the meaning specified in Section 3.07(g).

“Applicable Margin” means 2.75%  per annum for the period until and including
the day before the first Payment Date falling after the eighth anniversary of
the Initial Closing Date and, thereafter, 3.25% per annum.

“Applied Downgrade Advance” has the meaning specified in Section 2.06(a).

“Applied Non-Extension Advance” has the meaning specified in Section 2.06(a).

“Applied Provider Advance” means an Applied Downgrade Advance or an Applied
Non-Extension Advance.

“Available Amount” means, subject to the proviso contained in Section 3.14(g) of
the Indenture, at any date of determination, (a) the Maximum Facility Commitment
at such time less (b) the aggregate amount of each Facility Advance under the
Initial Liquidity Facility outstanding at such time; provided that following a
Downgrade Advance, a Final Advance or a Non-Extension Advance, the Available
Amount shall be zero,  provided further that, in the case of a Downgrade
Advance, if the Initial Liquidity Facility ceases to be a Downgraded Facility,
the Available Amount shall initially be reinstated to an amount equal to the
amount of any Unapplied Provider Advance that is reimbursed to the Initial
Liquidity Facility Provider pursuant to Section 2.06(c) and thereafter the
Available Amount shall be determined as if no Downgrade Advance had occurred.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means the making of Advances requested by delivery of a Notice of
Borrowing.

“Code” means the Internal Revenue Code of 1986, as amended.

“CRD IV” means:

(i) Regulation (EU) No 575/2013 of the European Parliament and of the Council of
June 26, 2013 on prudential requirements for credit institutions and investment
firms; and





-  4  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(ii) Directive 2013/36/EU of the European Parliament and of the Council of June
26, 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

“Disbursements” means liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable fees and disbursements of legal
counsel), provided that Disbursements shall not include any Taxes other than
sales, use and value added taxes imposed on fees and expenses payable pursuant
to Section 7.07.

“Dollars” means the lawful currency of the United States.

“Downgrade Advance” means an Advance made pursuant to Section 2.02(c).

“Downgrade Event”  means

(A)       in the case of the initial Initial Liquidity Facility Provider, a
downgrading of the Initial Liquidity Facility Provider’s published long-term
issuer credit, long-term issuer default or senior unsecured debt rating, issued
by either Fitch or KBRA (in each case, if any) or, if applicable as described in
the definition of Threshold Rating, by Standard & Poor’s below the applicable
Threshold Rating, or

(B)       in the case of any assignee or successor Initial Liquidity Facility
Provider (including any provider of a Replacement Liquidity Facility), a
downgrading of such provider’s published long-term issuer credit, long-term
issuer default or senior unsecured debt rating, issued by either Fitch or KBRA
(in each case, if any) or, if applicable as described in the definition of
Threshold Rating, by Standard & Poor’s below the applicable Threshold Rating,
or, if such provider qualifies as an Eligible Provider based upon its
obligations under the Replacement Liquidity Facility being guaranteed by an
Affiliate who meets the applicable Threshold Rating requirements, then a
Downgrade Event with respect to such provider shall mean (i) a downgrading of
such Affiliate’s published long-term issuer credit, long-term issuer default or
senior unsecured debt rating, issued by either Fitch or KBRA (in each case, if
any) or, if applicable as described in the definition of Threshold Rating, by
Standard & Poor’s below the applicable Threshold Rating, or (ii) such
Affiliate’s guarantee (so long as such successor Initial Liquidity Facility
Provider has not been replaced pursuant to an assignment or Replacement
Liquidity Facility permitted hereunder) ceasing to be in full force and effect
or becoming invalid or unenforceable or such Affiliate denying its liability
thereunder.

“Downgrade Period” has the meaning specified in Section 2.02(c).

“Downgraded Facility”  has the meaning specified in Section 2.02(c).

“Effective Date” has the meaning specified in Section 4.01.  The delivery of the
certificate of the Initial Liquidity Facility Provider contemplated by Section
4.01(e) shall be conclusive evidence that the Effective Date has occurred.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Initial Liquidity Facility Provider or required to be withheld or deducted
from a payment to the Initial





-  5  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Liquidity Facility Provider, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of the Initial Liquidity Facility Provider being
organized under the laws of, or having its principal office or its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the
Initial Liquidity Facility Provider with respect to an applicable interest in
this Agreement or any Related Documents pursuant to a law in effect on the date
on which (i) the initial Liquidity Facility Provider acquires such interest or
(ii) the Initial Liquidity Facility Provider changes its Lending Office, except
in each case to the extent that, pursuant to Section 3.03, amounts with respect
to such Taxes were payable either to the Initial Liquidity Facility Provider’s
assignor immediately before the Initial Liquidity Facility Provider became a
party hereto or to the Initial Liquidity Facility Provider immediately before it
changed its Lending Office, (c) Taxes attributable to the Initial Liquidity
Facility Provider’s failure to comply with Section 3.03(e), (d) any U.S. federal
withholding Taxes imposed under FATCA and (e) any Tax attributable to the
inaccuracy in or breach by the Initial Liquidity Facility Provider of any of its
representations, warranties or covenants contained in any Related Document to
which it is a party or the inaccuracy of any form or document furnished pursuant
thereto.

“Expiry Date” means August 21, 2019  initially, or any date to which the Expiry
Date is extended pursuant to Section 2.10.

“Extension Request” means a written request, from a Responsible Officer of the
Administrative Agent on behalf of the Borrower, to the Initial Liquidity
Facility Provider requesting that the Initial Liquidity Facility Provider extend
the Expiry Date.

“Facility Advance” means an Advance made pursuant to Section 2.02(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with either the
implementation of such sections of the Code.

“Fee Letter” means the Fee Letter between the Initial Liquidity Facility
Provider and the Borrower with respect to the Initial Liquidity Facility.

“Final Advance” means an Advance made pursuant to Section 2.02(d).

“Final Repayment Date” means the date that is 15 days after the Final Maturity
Date of the Specified Series.

“Increased Cost” has the meaning specified in Section 3.01.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this





-  6  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Agreement or any Related Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indenture” has the meaning specified in the recitals to this Agreement.

“Initial Liquidity Facility” means the financial accommodation made available by
the Initial Liquidity Facility Provider to the Borrower pursuant to the terms of
this Agreement.

“Initial Liquidity Facility Interest Rate” means a fluctuating interest rate per
annum in effect from time to time, which rate per annum shall at all times
(except pursuant to Section 3.07(e)) be equal to LIBOR plus the Applicable
Margin.

“Initial Liquidity Facility Provider” has the meaning specified in the
introductory paragraph to this Agreement.

“Insolvency Proceeding” means any proceeding of the type referred to in
clause (e) or (f) of Section 4.01 of the Indenture in respect of the Borrower.

“Interest Period” means, with respect to any LIBOR Advance, each of the
following periods:

(i)          the period beginning on (and including) the third London Banking
Day following either (A) the Initial Liquidity Facility Provider’s receipt of
the Notice of Borrowing for such LIBOR Advance or (B) the date of the withdrawal
of funds from the Liquidity Facility Reserve Account, for the purpose of paying
part or all of any Shortfall as contemplated by Section 2.06(a) hereof and, in
each case, ending on (but excluding) the next succeeding Payment Date; and

(ii)         each subsequent period commencing on (and including) the last day
of the immediately preceding Interest Period and ending on (but excluding) the
next Payment Date (or if such Payment Date is not a London Business Day, the
next succeeding London Business Day);

provided, however, that if (a) the Final Advance shall have been made pursuant
to Section 2.02(d) hereof or (b) other outstanding Advances shall have been
converted into the Final Advance pursuant to Section 6.01, then the Interest
Periods for such Advances shall be successive periods of one month from and
including the third London Banking Day following the Initial Liquidity Facility
Provider’s receipt of the Notice of Borrowing for such Final Advance (in the
case of clause (a) above) or the Payment Date following such conversion (in the
case of clause (b) above), each such one month period to be subject to the
“following business day” methodology set forth in clause (ii) above; provided
further, however, that notwithstanding the Interest Period for purposes of
determining LIBOR with respect to the Final Advance in the case of clause (a)
above, all payments to be made by the Borrower shall be made on Payment Dates in
accordance with Section 2.05 hereof and Article III of the Indenture.

“IRS” means the United States Internal Revenue Service.

“Lending Office” means the lending office of the Initial Liquidity Facility
Provider presently located at Charlotte, North Carolina or such other lending
office as the Initial Liquidity Facility Provider from time to time shall notify
the Administrative Agent as its lending office





-  7  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

hereunder; provided that unless the Initial Liquidity Facility Provider changes
the lending office subsequent to any Tax being imposed by the United States or
any political subdivision or taxing authority thereof or therein, the Initial
Liquidity Facility Provider shall not change its Lending Office without the
prior written consent of the Borrower (such consent not to be unreasonably
withheld).

“LIBOR Advance” means an Advance bearing interest at a rate based upon LIBOR.

“LIBOR” means, with respect to any Interest Period, (a) the interest rate per
annum equal to the rate per annum at which deposits in Dollars are offered in
the London interbank market as shown on Reuters Screen LIBOR01 Page (or such
other page as may replace Reuters Screen LIBOR01 Page), or if such service is
not available, ICE Benchmark Administration LIBOR Rates on Bloomberg (or such
other service or services as may be nominated by ICE Benchmark Administration
for the purpose of displaying London interbank offered rates for U.S. dollar
deposits), at approximately 11:00 a.m. (London time) on the day that is two
London Banking Days prior to the first day of such Interest Period, for a period
comparable to such Interest Period, or (b) if no such rate is published on
either such service or if neither of such services is then available, the
interest rate per annum equal to the average (rounded up, if necessary, to the
nearest 1/100th of 1%) of the rates at which deposits in Dollars are offered by
the Reference Banks (or, if fewer than all of the Reference Banks are quoting a
rate for deposits in Dollars for the applicable period and amount, such fewer
number of Reference Banks) at approximately 11:00 a.m. (London time) on the day
that is two London Banking Days prior to the first day of such Interest Period
to prime banks in the London interbank market for a period comparable to such
Interest Period and in an amount approximately equal to the principal amount of
the LIBOR Advance to be outstanding during such Interest Period, or (c) if none
of the Reference Banks is quoting a rate for deposits in Dollars in the London
interbank market for such a period and amount, the interest rate per annum equal
to the average (rounded up, if necessary, to the nearest 1/100th of 1%) of the
rates at which deposits in Dollars are offered by the principal New York offices
of the Reference Banks (or, if fewer than all of the Reference Banks are quoting
a rate for deposits in Dollars in the New York interbank market for the
applicable period and amount, such fewer number of Reference Banks) at
approximately 11:00 a.m. (New York time) on the day that is two London Banking
Days prior to the first day of such Interest Period to prime banks in the New
York interbank market for a period comparable to such Interest Period and in an
amount approximately equal to the principal amount of the LIBOR Advance to be
outstanding during such Interest Period, or (d) if none of the principal New
York offices of the Reference Banks is quoting a rate for deposits in Dollars in
the New York interbank market for the applicable period and amount, rate quoted
by the Initial Liquidity Facility Provider for a period comparable to such
Interest Period and in an amount approximately equal to the principal amount of
the LIBOR Advance to be outstanding during such Interest Period and, in each
case, not less than zero.

“Liquidity Facility Event of Default” means (i) the serving of a Default Notice
to the Borrower following the occurrence of an Event of Default or (ii) the
occurrence of an Acceleration Default under the Indenture.

“Liquidity Facility Non-Use Fee” has the meaning specified in the fee letter
dated the date hereof between the Borrower and the Initial Liquidity Facility
Provider.





-  8  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Liquidity Facility Reserve Account” has the meaning specified in the Indenture.

“Liquidity Indemnitee” means (i) the Initial Liquidity Facility Provider,
(ii) the directors, officers, employees and agents of the Initial Liquidity
Provider and (iii) the successors and permitted assigns of the persons described
in clauses (i) and (ii), inclusive.

“London Banking Day” means any day on which commercial banks are open for
general business in London, England.

“Maximum Facility Commitment” means initially $13,544,633.18 and, at any time
thereafter, an amount (not exceeding such initial amount) equal to nine months
of interest at the Stated Rate  (but not including any Step-Up Interest) on the
actual Outstanding Principal Balance of the Specified Series as of the most
recent Payment Date after all payments of principal on such Payment Date.

“Non-Extension Advance” means an Advance made pursuant to Section 2.02(b).

“Non-Extended Facility” means the facility provided for in this Agreement after
the delivery of a Non-Extension Notice pursuant to Section 2.10.

“Notice of Borrowing” has the meaning specified in Section 2.02(e).

“Other Connection Taxes” means, with respect to the Initial Liquidity Facility
Provider, Taxes imposed as a result of a present or former connection between
the Initial Liquidity Facility Provider and the jurisdiction imposing such Tax
(other than connections arising from the Initial Liquidity Facility Provider
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Related Document, or sold or assigned an interest in this Agreement or any
Related Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Related Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.

“Participation” has the meaning specified in Section 7.09(b).

“Permitted Participant” means any Person that:

(a)         is not an aviation portfolio investment company, Willis or any
affiliate of Willis; and

(b)         is a commercial banking institution that is a body corporate and is
engaged in the active conduct of a banking business in such jurisdiction of its
organization, holds its Participation in connection with such banking business
in such jurisdiction, is regulated as a commercial banking institution by the
appropriate regulatory authorities in such jurisdiction.





-  9  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Provider Advance” means a Downgrade Advance or a Non-Extension Advance.

“Reference Banks” means the principal London offices of Bank of America, N.A.
and such other or additional banking institutions as may be designated from time
to time by mutual agreement of the Borrower and the Initial Liquidity Facility
Provider.

“Regulatory Change” means (a) the enactment, adoption or promulgation, after the
date of this Agreement, of any law, rule, regulation or treaty by a United
States federal or state government or by any government having jurisdiction over
the Initial Liquidity Facility Provider, (b) any change, after the date of this
Agreement, in any such law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof by any
governmental authority, central bank or comparable agency of the United States
or any government having jurisdiction over the Initial Liquidity Facility
Provider charged with responsibility for the administration or application
thereof, that shall impose, modify or deem applicable for the compliance by the
Initial Liquidity Facility Provider (or its head office) with any applicable
direction or requirement (whether or not having the force of law) of any central
bank or competent governmental or other authority with respect to:  (i) any
reserve, special deposit or similar requirement against extensions of credit or
other assets of, or deposits with or other liabilities of, the Initial Liquidity
Facility Provider including, or by reason of, the Advances or (ii) any capital
adequacy or liquidity requirement requiring the maintenance by the Initial
Liquidity Facility Provider of additional capital or liquid assets in respect of
any Advances or the Initial Liquidity Facility Provider’s obligation to make any
such Advances or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted or issued, and (y) any requests, rules, guidelines or
directives based on the consultative papers of The Basel Committee on Banking
Supervision entitled “Basel III, a global regulatory framework for more
resilient banks and banking systems” dated December 2010 (revised June 2011) and
“Basel III: the liquidity coverage ratio and liquidity risk monitoring tools”
dated January 2013, in each case together with amendments thereto
 (collectively, “Basel III”) or “Standardised Measurement Approach (SMA) for
operational risk Consultative Document”, in each case together with any
amendments thereto (collectively, “Basel IV”) or arising out of any proposals or
standards that affect or change how Basel III or Basel IV is to be implemented
will not be treated as having been adopted or having come into effect before the
date of this Agreement, and any such Regulatory Changes (including CRD IV) or
requests, rules, guidelines or directives based on Basel III or Basel IV or any
such proposals or standards shall be determined to be adopted only when the
national banking supervisory authorities, or other relevant administrative or
legislative bodies having jurisdiction or regulatory authority over the Initial
Liquidity Facility Provider, adopt any such requests, rules, guidelines or
directives based on Basel III or Basel IV or any such proposals or standards in
a jurisdiction applicable to the Initial Liquidity Facility Provider.

“Replacement Liquidity Facility” has the meaning specified in the Indenture.

“Replenishment Amount” has the meaning specified in Section 2.06(b).





-  10  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Shortfall”  has the meaning specified in the Indenture.

“Specified Series” has the meaning specified in the recitals to this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto

“Termination Date” means the earliest to occur of the following:  (i) the Expiry
Date; (ii) the date on which the Administrative Agent (acting at the written
direction of the Borrower) delivers to the Initial Liquidity Facility Provider a
certificate, signed by a Responsible Officer of the Administrative Agent,
certifying that (x) all of the Specified Series have been paid in full (or
provision has been made for such payment in accordance with the Indenture),
(y) the Indenture has been discharged with respect to all of the Specified
Series issued thereunder as contemplated by Section 11.01(a) of the Indenture,
or (z) the Specified Series are otherwise no longer entitled to the benefits of
this Agreement; (iii) the date on which the Administrative Agent (acting at the
written direction of the Borrower) delivers to the Initial Liquidity Facility
Provider a certificate, signed by a Responsible Officer of the Administrative
Agent, certifying that a Replacement Liquidity Facility has been substituted for
this Agreement in full pursuant to Section 3.14(e) of the Indenture; (iv) at the
close of business on the fifth (5th) Business Day following the receipt by the
Administrative Agent of a Termination Notice from the Initial Liquidity Facility
Provider pursuant to Section 6.01; (v) the date on which no Advance is or may
(including by reason of reinstatement as herein provided) become available for a
Borrowing hereunder; and (vi) the Final Repayment Date.

“Termination Notice” means the Notice of Termination substantially in the form
of Annex V to this Agreement.

“Threshold Rating” has the meaning specified in the Indenture.

“Unapplied Downgrade Advance” means any portion of a Downgrade Advance which is
not an Applied Downgrade Advance.

“Unapplied Non-Extension Advance” means any portion of a Non-Extension Advance
which is not an Applied Non-Extension Advance.

“Unapplied Provider Advance” means any Provider Advance other than an Applied
Provider Advance.

“United States” means the United States of America.

“Unpaid Advance” has the meaning specified in Section 2.05.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30).

“Withholding Agent” means the Borrower and the Administrative Agent.





-  11  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENT

Section 2.01.   The Advances.  The Initial Liquidity Facility Provider hereby
irrevocably agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower from time to time on any Business Day as set forth in
this Article II during the period from the Effective Date until 12:00 noon (New
York time) on the Expiry Date (unless the obligations of the Initial Liquidity
Facility Provider shall be earlier terminated in accordance with the terms of
Section 2.04) in an aggregate amount at any time outstanding not to exceed the
Maximum Facility Commitment.

Section 2.02.   Making of Advances.

(a)         Each Facility Advance shall be made by the Initial Liquidity
Facility Provider, in accordance with the provisions of Section 3.14(a) of the
Indenture, upon delivery to the Initial Liquidity Facility Provider of a written
and completed Notice of Borrowing in substantially the form of Annex I, signed
by a Responsible Officer of the Administrative Agent.  The Initial Liquidity
Facility Provider will make a Facility Advance in respect of any Payment Date
only if there are one or more Shortfalls on such Payment Date.  The amount of
the Facility Advance will be the lesser of such Shortfalls on such Payment Date
and the Available Amount at such time.  Each Facility Advance shall be deposited
in the Initial Liquidity Payment Account, as provided in Sections 3.01(k) and
3.14(b) of the Indenture.  The Initial Liquidity Facility Provider shall not be
obligated to make Facility Advances after the Termination Date.  Each Facility
Advance made hereunder shall automatically reduce the Available Amount and the
amount available to be borrowed hereunder by subsequent Advances by the amount
of such Facility Advance (subject to reinstatement as provided in the next
sentence).  Subject to the provisions of Section 3.14(g) of the Indenture, upon
repayment to the Initial Liquidity Facility Provider in full or in part of the
amount of any Facility Advance made pursuant to this Section 2.02(a), together
with accrued interest thereon (as provided herein), the Available Amount shall
be reinstated by an amount equal to the amount of such Facility Advance so
repaid, but not to exceed the Maximum Facility Commitment; provided, however,
that the Available Amount shall not be so reinstated at any time if (x) a
Liquidity Facility Event of Default shall have occurred and be continuing or
(y) a Downgrade Advance, a Non-Extension Advance or a Final Advance shall have
occurred (unless, in the case of a Downgrade Advance, the Liquidity Facility has
ceased to be a Downgraded Facility).

(b)         Subject to Section 2.10, a Non-Extension Advance shall be made by
the Initial Liquidity Facility Provider if the Liquidity Facility is not
extended in accordance with Section 2.10 (unless a Replacement Liquidity
Facility to replace this Agreement shall have been delivered to the
Administrative Agent as contemplated, and within the time period specified, by
Section 2.10), in accordance with the provisions of Section 3.14(d) of the
Indenture, upon delivery to the Initial Liquidity Facility Provider of a written
and completed Notice of Borrowing in substantially the form of ANNEX II, signed
by a Responsible Officer of the Administrative Agent.  The amount of the
Non-Extension Advance shall be equal to the Available Amount at the time of
delivery, and shall be used to fund the Liquidity Facility Reserve Account in
accordance with Sections 3.14(d) and 3.14(f) of the Indenture.





-  12  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(c)         Upon the occurrence of a Downgrade Event (a) the Initial Liquidity
Facility Provider agrees to provide a notice of such occurrence in accordance
with Section 3.14(c) of the Indenture and (b) the Initial Liquidity Facility
Provider or the Administrative Agent, on behalf of the Borrower, may request (in
writing) that the Initial Liquidity Facility be replaced by a Replacement
Liquidity Facility pursuant to Section 3.14(e)(ii) of the Indenture.  Following
the occurrence of a Downgrade Event, if the Initial Liquidity Facility is not
replaced with a Replacement Liquidity Facility within a period (the “Downgrade
Period”) beginning on the Downgrade Date and ending 60 days after the Downgrade
Date (or if such 60th day is not a Business Day, on the immediately preceding
Business Day) but not later than the then applicable Expiry Date and, if the
Initial Liquidity Facility Provider does not obtain a Rating Agency Confirmation
from the Rating Agencies to the effect that such Downgrade Event will not cause
the downgrading, withdrawal or suspension of the ratings of the Specified Series
during such Downgrade Period, the Initial Liquidity Facility shall become a
“Downgraded Facility”  on the last day of the Downgrade Period and a Downgrade
Advance shall be made by the Initial Liquidity Facility Provider, in accordance
with the provisions of Section 3.14(c) of the Indenture, upon delivery to the
Initial Liquidity Facility Provider of a written and completed Notice of
Borrowing in substantially the form of ANNEX III, signed by a Responsible
Officer of the Administrative Agent, in an amount equal to the Available Amount
at the time of delivery, and shall be used to fund the Liquidity Facility
Reserve Account in accordance with Sections 3.14(c) and 3.14(f) of the
Indenture.

(d)         So long as the Termination Date has not occurred, a Final Advance
shall be made by the Initial Liquidity Facility Provider following the receipt
by the Administrative Agent of a Termination Notice from the Initial Liquidity
Facility Provider pursuant to Section 6.01, in accordance with the provisions of
Section 3.14(i) of the Indenture, upon delivery to the Initial Liquidity
Facility Provider of a written and completed Notice of Borrowing in
substantially the form of ANNEX IV, signed by the Administrative Agent, in an
amount equal to the Available Amount at the time of delivery, and shall be used
to fund the Liquidity Facility Reserve Account (in accordance with
Sections 3.14(i) and 3.14(f) of the Indenture).

(e)         Each Borrowing shall be made by notice in writing (a “Notice of
Borrowing”) in substantially the form required by Section 2.02(a),  2.02(b),
 2.02(c) or 2.02(d), as the case may be, given to the Initial Liquidity Facility
Provider by the Administrative Agent on behalf of the Borrower, at least three
(3) Business Days prior to the day on which the Borrowing is to be made
available to the Administrative Agent.  If a Notice of Borrowing is delivered by
the Administrative Agent in respect of any Borrowing no later than 6 p.m. (New
York time) on a Business Day, upon satisfaction of the conditions precedent set
forth in Section 4.02 with respect to a requested Borrowing, the Initial
Liquidity Facility Provider shall make available to the Administrative Agent, in
accordance with its payment instructions, the amount of such Borrowing in
Dollars and immediately available funds, before 12 noon (New York time) on the
third Business Day next following the day of receipt of such Notice of Borrowing
or on such later Business Day specified by the Administrative Agent in such
Notice of Borrowing.  If a Notice of Borrowing is delivered by the
Administrative Agent in respect of any Borrowing after 6 p.m. (New York time) on
a Business Day, upon satisfaction of the conditions precedent set forth in
Section 4.02 with respect to a requested Borrowing, the Initial Liquidity
Facility Provider shall make available to the Administrative Agent, in
accordance with its payment instructions, the amount of such Borrowing in
Dollars and immediately available funds, before 12 noon (New York time) on the
fourth





-  13  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Business Day next following the day of receipt of such Notice of Borrowing or on
such later Business Day specified by the Administrative Agent in such Notice of
Borrowing.  Payments of proceeds of a Borrowing shall be made by wire transfer
of immediately available funds to the account or accounts specified in the
applicable Notice of Borrowing in accordance with such wire transfer
instructions as shall be specified in such Notice of Borrowing for such
purpose.  Each Notice of Borrowing shall be irrevocable and binding on the
Administrative Agent.  Each Notice of Borrowing shall be effective upon delivery
of a copy thereof to the Initial Liquidity Facility Provider at the address and
in the manner specified in Section 7.02 hereof.

(f)         Upon the making of any Advance requested pursuant to a Notice of
Borrowing in accordance with the Administrative Agent’s payment instructions,
the Initial Liquidity Facility Provider shall be fully discharged of its
obligation hereunder with respect to such Notice of Borrowing, and the Initial
Liquidity Facility Provider shall not thereafter be obligated to make any
further Advances available hereunder in respect of such Notice of Borrowing to
the Administrative Agent or to any other Person (including the Trustee or any
holder of a Note in a Specified Series).  If the Initial Liquidity Facility
Provider makes an Advance requested pursuant to a Notice of Borrowing before 6
p.m. (New York time) on the third Business Day (or fourth Business Day, as
applicable) after the date of receipt of the Notice of Borrowing in accordance
with Section 2.02(e), the Initial Liquidity Facility Provider shall have fully
discharged its obligations hereunder with respect to such Advance and an event
of default shall not have occurred hereunder.  Following the making of any
Advance pursuant to Section 2.02(b),  2.02(c) or 2.02(d) to fund the Liquidity
Facility Reserve Account, the Initial Liquidity Facility Provider shall have no
interest in or rights to the Liquidity Facility Reserve Account, such Advance or
any other amounts from time to time on deposit in the Liquidity Facility Reserve
Account; provided that the foregoing shall not affect or impair the obligations
of the Administrative Agent to make the distributions contemplated by
Section 3.14(f) of the Indenture on behalf of the Borrower, and provided
further, that the foregoing shall not affect or impair the rights of the Initial
Liquidity Facility Provider to provide written instructions with respect to the
investment and reinvestment of amounts in the Liquidity Facility Reserve Account
to the extent provided in Section 3.02 of the Indenture.  By paying to the
account or accounts specified by the Administrative Agent in a Notice of
Borrowing the proceeds of Advances requested by the Administrative Agent in
accordance with the provisions of this Agreement, the Initial Liquidity Facility
Provider makes no representation as to, and assumes no responsibility for, the
correctness or sufficiency for any purpose of the amount of the Advances so made
and requested.

Section 2.03.    Fees.  The Borrower agrees to pay to the Initial Liquidity
Facility Provider the fees set forth herein and in the Fee Letter.

Section 2.04.   Termination of the Maximum Facility Commitment.  Upon the making
of a Downgrade Advance, a Non-Extension Advance or a Final Advance hereunder or
the occurrence of the Termination Date, the obligation of the Initial Liquidity
Facility Provider to make further Advances hereunder with respect to the Maximum
Facility Commitment shall automatically and irrevocably terminate, and the
Administrative Agent (on behalf of the Borrower) shall not be entitled to
request any further Borrowing hereunder with respect to the Maximum Facility
Commitment (except to the extent the Maximum Facility Commitment is reinstated
pursuant to Section 2.06(c)).





-  14  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Section 2.05.   Repayments of Facility Advances.  Subject to Sections 2.06,
 2.07 and 2.09 hereof, the Borrower hereby agrees, without notice of an Advance
or demand for repayment from the Initial Liquidity Facility Provider (which
notice and demand are hereby waived by the Borrower), to pay, or to cause to be
paid, to the Initial Liquidity Facility Provider (a) on each Payment Date, an
amount equal to the amount of a Facility Advance or the Final Advance (any such
Facility Advance or the Final Advance, until repaid, is referred to herein as an
“Unpaid Advance”), plus (b) interest on the amount of each such Unpaid Advance
in the amounts and on the dates determined as provided in Section 3.07; provided
that if (i) the Initial Liquidity Facility Provider shall make a Provider
Advance at any time after making one or more Facility Advances which shall not
have been repaid in accordance with this Section 2.05 or (ii) this Initial
Liquidity Facility shall become a Downgraded Facility or Non-Extended Facility
at any time when unreimbursed Facility Advances have reduced the Available
Amount to zero, then such Facility Advances shall cease to constitute Unpaid
Advances and shall be deemed to have been changed into a Applied Downgrade
Advances or Applied Non-Extension Advances, as the case may be, for all purposes
of this Agreement (including, without limitation, for the purpose of determining
when such Facility Advance is required to be repaid to the Initial Liquidity
Facility Provider in accordance with Section 2.06 and for the purposes of
Section 2.06(b)).  The Borrower and the Initial Liquidity Facility Provider
agree that the repayment in full of each Facility Advance and Final Advance on
the date such Advance is made is intended to be a contemporaneous exchange for
new value given to the Borrower by the Initial Liquidity Facility Provider.  For
the avoidance of doubt, interest payable on a Facility Advance or the Final
Advance shall not be regarded as overdue unless such interest is not paid when
due under Section 3.07.

Section 2.06.   Repayments of Provider Advances.

(a)         Amounts advanced hereunder in respect of a Provider Advance shall be
deposited in the Liquidity Facility Reserve Account and invested and withdrawn
from the Liquidity Facility Reserve Account as set forth in Sections 3.14(c),
3.14(d) and 3.14(f) of the Indenture.  Subject to Sections 2.07 and 2.09, the
Borrower agrees to pay to the Initial Liquidity Facility Provider, on each
Payment Date, commencing on the first Payment Date after the making of a
Provider Advance, interest on the principal amount of any such Provider Advance,
in the amounts and on the dates determined as provided in Section 3.07;
provided, however, that amounts in respect of a Provider Advance withdrawn from
the Liquidity Facility Reserve Account for the purpose of paying part or all of
a Shortfall in accordance with Section 3.14(a), of the Indenture (the amount of
any such withdrawal being (y) in the case of a Downgrade Advance, an “Applied
Downgrade Advance” and (z) in the case of a Non-Extension Advance, an “Applied
Non-Extension Advance”) shall thereafter (subject to Section 2.06(b)) be treated
as a Facility Advance under this Agreement for purposes of determining the
Applicable Liquidity Rate for interest payable thereon and the dates on which
such interest is payable; provided further, however, that if, following the
making of a Provider Advance, the Initial Liquidity Facility Provider delivers a
Termination Notice to the Administrative Agent pursuant to Section 6.01, such
Provider Advance shall thereafter be deemed converted to as a Final Advance
under this Agreement solely for purposes of determining the Applicable Liquidity
Rate for interest payable thereon and the dates on which such interest is
payable.  Subject to Sections 2.07 and 2.09 hereof, immediately upon the
withdrawal of any amounts from the Liquidity Facility Reserve Account on account
of excess amounts in such account, as determined by and in accordance with
Section 3.14(f)(ii) of the Indenture, the Borrower shall repay or cause to be
repaid to the Initial Liquidity Facility Provider any Provider





-  15  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Advance in a principal amount equal to such excess amount so withdrawn, plus
interest on such principal amount as provided in Section 3.07.  Upon the
termination of this Agreement pursuant to Section 6.01, the Borrower shall apply
the amounts on deposit in the Liquidity Facility Reserve Account to repayment of
any Unapplied Provider Advances as of the date of such expiration.

(b)         At any time when an Applied Provider Advance (or any portion
thereof) is outstanding, upon the deposit in the Liquidity Facility Reserve
Account of any amount pursuant to Section 3.09(a)(iv) of the Indenture (any such
amount being a “Replenishment Amount”) for the purpose of replenishing or
increasing the balance thereof up to the Maximum Facility Commitment at such
time, (i) the aggregate outstanding principal amount of all Applied Provider
Advances (and of Provider Advances treated as a Facility Advance for purposes of
determining the Applicable Liquidity Rate for interest payable thereon) shall be
automatically reduced by the amount of such Replenishment Amount and (ii) the
aggregate outstanding principal amount of all Unapplied Provider Advances shall
be automatically increased by the amount of such Replenishment Amount.

(c)         After making a Downgrade Advance, if the Liquidity Facility is no
longer a Downgraded Facility and the Initial Liquidity Facility Provider
delivers a notice stating that the Liquidity Facility is no longer a Downgraded
Facility to the Administrative Agent, any Unapplied Downgrade Advance shall be
withdrawn from the Liquidity Facility Reserve Account and reimbursed to the
Initial Liquidity Facility Provider and the Available Amount shall be reinstated
by an amount equal to the amount of any Unapplied Downgrade Advance that is
reimbursed to the Initial Liquidity Facility Provider from the Liquidity
Facility Reserve Account and reimbursed to the Initial Liquidity Facility
Provider.

(d)         Upon the provision of a Replacement Liquidity Facility in
replacement of this Agreement in accordance with Section 3.14(e) of the
Indenture, as provided in Section 3.14(f) of the Indenture, amounts remaining on
deposit in the Liquidity Facility Reserve Account after giving effect to any
Applied Provider Advance on the date of such replacement shall be reimbursed to
the Initial Liquidity Facility Provider, but only to the extent such amounts are
necessary to repay in full to the Initial Liquidity Facility Provider all
amounts owing to it hereunder.

Section 2.07.    Payments to the Initial Liquidity Facility Provider Under the
Indenture.  In order to provide for payment or repayment to the Initial
Liquidity Facility Provider of any amounts hereunder, the Indenture provides
that amounts available and referred to in Article III of the Indenture, to the
extent payable to the Initial Liquidity Facility Provider pursuant to the terms
of the Indenture (including, without limitation, Section 3.14(f) of the
Indenture), shall be paid to the Initial Liquidity Facility Provider in
accordance with the terms thereof (but, for the avoidance of doubt, without
duplication of or increase in any amounts payable hereunder).  Amounts so paid
to the Initial Liquidity Facility Provider shall be applied by the Initial
Liquidity Facility Provider in the order of priority required by the applicable
provisions of Article III of the Indenture and shall discharge in full the
corresponding obligations of the Borrower hereunder.

Section 2.08.   Book Entries.  The Initial Liquidity Facility Provider shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower resulting from Advances made from time to time
and the amounts of principal and interest payable hereunder and paid from time
to time in respect thereof; provided, however, that





-  16  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

the failure by the Initial Liquidity Facility Provider to maintain such account
or accounts shall not affect the obligations of the Borrower and the
Administrative Agent in respect of such Advances.

Section 2.09.   Payments from Available Funds Only.  All payments to be made by
the Borrower to the Initial Liquidity Facility Provider under this Agreement
shall be made only from the amounts on deposit in Accounts and the other
Collateral as defined in the Indenture and described in the Security Trust
Agreement and only to the extent that such Accounts and Collateral shall have
sufficient income or proceeds therefrom to enable the Administrative Agent to
make payments on behalf of the Borrower in accordance with the terms hereof
after giving effect to the priority of payments provisions set forth in the
Indenture.  The Initial Liquidity Facility Provider agrees that it will look
solely to such amounts to the extent available for distribution to it as
provided in the Indenture and this Agreement and that the Borrower and the
Administrative Agent, in their respective individual capacities, are not
personally liable to it for any amounts payable or liability under this
Agreement except as expressly provided in this Agreement, the Indenture or the
Security Trust Agreement.  Amounts on deposit in the Liquidity Facility Reserve
Account shall be available to the Administrative Agent to make payments under
this Agreement only to the extent and for the purposes expressly contemplated in
Section 3.14(f) of the Indenture.  Amounts on deposit in the Liquidity Facility
Reserve Account constituting Provider Advances, shall be promptly returned to
the Initial Liquidity Facility Provider following the Termination Date (other
than in the circumstances described in clauses (i), (iv) or (v) of the
definition of Termination Date) until all amounts owed to the Initial Liquidity
Facility Provider hereunder have been paid in full, and the balance remaining in
the Liquidity Facility Reserve Account shall be deposited by the Administrative
Agent into the Collections Account.

Section 2.10.   Extension of the Expiry Date; Replacement Liquidity Facility;
Non-Extension Advance.

(a)         No earlier than the 75th day and no later than the 30th day prior to
the then effective Expiry Date (the “Stated Expiration Date”) , the Borrower or
the Administrative Agent may (but shall not be obligated to) make an Extension
Request requesting that the Initial Liquidity Facility Provider extend the
Expiry Date to the earlier of (i) the date that is 15 days after the Final
Maturity Date, and (ii) the first anniversary of the Stated Expiration Date
(unless the obligations of the Initial Liquidity Facility Provider hereunder
have been earlier terminated in accordance herewith) (such extended Expiry Date,
the “New Expiration Date”).

(b)         Whether or not the Borrower or the Administrative Agent has made
such request, the Initial Liquidity Facility Provider shall have the right to
advise the Borrower no earlier than the 40th day (or, if earlier, the date of
the Initial Liquidity Facility Provider’s receipt of such request, if any, from
the Borrower or the Administrative Agent) and no later than the 25th day prior
to the then effective Expiry Date, whether, in its sole discretion, it has
elected not to extend the Expiry Date or has rejected an Extension Request (a
“Non-Extension Notice”). If the Initial Liquidity Facility Provider does not
give a Non-Extension Notice in accordance with the foregoing sentence (whether
or not the Borrower or the Administrative Agent has made any request pursuant to
this paragraph), then the effective Expiry Date shall be automatically extended
to the earlier of (i) the date that is 15 days after the Final Maturity Date for
the Specified Notes, and (ii) the first anniversary of the then effective Expiry
Date.





-  17  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(c)         If the Initial Liquidity Facility Provider rejects the Extension
Request or elects not to extend the then effective Expiry Date, then the Initial
Liquidity Facility Provider may, at its option in accordance with
Section 3.14(e)(i) of the Indenture, arrange for a Replacement Liquidity
Facility to replace the Initial Liquidity Facility during the period no earlier
than 45 days and no later than 10 days prior to the Stated Expiration Date.  In
addition, the Initial Liquidity Facility Provider may, at its option in
accordance with Sections 3.14(e)(ii) and 3.14(e)(iii)(A) of the Indenture,
arrange for a Replacement Liquidity Facility to replace the Initial Liquidity
Facility at any time (regardless of whether a Downgrade Event or the Expiry Date
has occurred).  If a Replacement Liquidity Facility is provided at any time
after the making of a Downgrade Advance or a Non-Extension Advance under the
Initial Liquidity Facility, the funds with respect to such Initial Liquidity
Facility on deposit in the Liquidity Facility Reserve Account (with any accrued
interest on such funds computed in accordance with Section 3.07) will be
returned to the Initial Liquidity Facility Provider being replaced.

(d)         If the Initial Liquidity Facility Provider neither agrees to the
Extension Request contemplated by clause (a) of this Section 2.10 nor provides
for a Replacement Liquidity Facility, the Administrative Agent (on behalf of the
Borrower) shall immediately request a Non-Extension Advance in accordance with
Section 2.02(b) hereof and Section 3.14(d) of the Indenture.

Section 2.11.  Use of Downgrade Advances and Non-Extension Advances.  The
proceeds of Non-Extension Advances and Downgrade Advances to the extent of the
Available Amount will be held in the Liquidity Facility Reserve Account as cash
collateral to be used for the same purposes and under the same circumstances,
and subject to the same conditions, as cash payments of Facility Advances under
the Initial Liquidity Facility would be used.

ARTICLE III

 

OBLIGATIONS OF THE BORROWER

Section 3.01.   Increased Costs.  If as a result of any Regulatory Change there
shall be any increase by an amount reasonably deemed by the Initial Liquidity
Facility Provider to be material in the actual cost to the Initial Liquidity
Facility Provider of making, funding or maintaining any Advances or its
obligation to make any such Advances or there shall be any reduction by an
amount reasonably deemed by the Initial Liquidity Facility Provider to be
material in (x) its return on capital or equity or (y) the amount receivable by
the Initial Liquidity Facility Provider under this Agreement or the Indenture in
respect thereof (taking into consideration the Initial Liquidity Facility
Provider’s policies with respect to capital adequacy), and in case of either
such an increase or reduction, such event does not arise from the gross
negligence or willful misconduct of the Initial Liquidity Facility Provider,
from its breach of any of its representations, warranties, covenants or
agreements contained herein or from its failure to comply with any such
Regulatory Change (any such increase or reduction being referred to herein as an
“Increased Cost”), then the Borrower shall subject to Section 2.09 from time to
time pay to the Initial Liquidity Facility Provider an amount equal to such
Increased Cost within 10 Business Days after delivery to the Borrower and the
Administrative Agent of a certificate of an officer of the Initial Liquidity
Facility Provider describing in reasonable detail the event by reason of which
it claims such Increased Cost and the basis for the determination of the amount
of such Increased Cost; provided that, the Borrower shall be obligated to pay
amounts only with respect to any Increased Costs accruing





-  18  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

from the date 180 days prior to the date of delivery of such certificate.  Such
certificate, in the absence of manifest error, shall be considered prima facie
evidence of the amount of the Increased Costs for purposes of this Agreement;
provided that any determinations and allocations by the Initial Liquidity
Facility Provider of the effect of any Regulatory Change on the costs of
maintaining the Advances are made on a reasonable basis.  The Initial Liquidity
Facility Provider shall not be entitled to assert any claim under this Section
3.01 in respect of any Indemnified Tax or Excluded Taxes.  The Initial Liquidity
Facility Provider will notify the Borrower and the Administrative Agent as
promptly as practicable of any event occurring after the date of this Agreement
that will entitle the Initial Liquidity Facility Provider to compensation under
this Section 3.01.  The Initial Liquidity Facility Provider agrees to
investigate all commercially reasonable alternatives for reducing any Increased
Costs and to use all commercially reasonable efforts to avoid or reduce, to the
greatest extent possible, any claim in respect of Increased Costs, including,
without limitation, by designating a different Lending Office, if such
designation or other action would avoid the need for, or reduce the amount of,
any such claim; provided that the foregoing shall not obligate the Initial
Liquidity Facility Provider to take any action that would, in its reasonable
judgment, cause the Initial Liquidity Facility Provider to take any action that
is not materially consistent with its internal policies or is otherwise
materially disadvantageous to the Initial Liquidity Facility Provider or that
would cause the Initial Liquidity Facility Provider to incur any material loss
or cost, unless the Borrower agrees to reimburse or indemnify the Initial
Liquidity Facility Provider therefor.  If no such designation or other action is
effected, or, if effected, fails to avoid the need for any claim in respect of
Increased Costs, the Borrower may arrange for a Replacement Liquidity Facility
in accordance with Section 3.14(e) of the Indenture.

Notwithstanding the foregoing provisions, in no event shall the Borrower be
required to make payments under this Section 3.01:  (a) in respect of any
Regulatory Change proposed by any applicable governmental authority (including
any branch of a legislature), central bank or comparable agency of the United
States or the Initial Liquidity Facility Provider’s jurisdiction of organization
and pending as of the date of this Agreement; (b) if a claim hereunder in
respect of an Increased Cost arises through circumstances peculiar to the
Initial Liquidity Facility Provider and that do not affect similarly organized
commercial banking institutions in the same jurisdiction generally that are in
compliance with the law, rule, regulation or interpretation giving rise to the
Regulatory Change relating to such Increased Cost; or (c) if the Initial
Liquidity Facility Provider shall fail to comply with its obligations under this
Section 3.01.

Section 3.02.   [Intentionally omitted].

Section 3.03.   Withholding Taxes.

(a)         All payments made by or on account of any obligation of the Borrower
under this Agreement shall be made without deduction or withholding for or on
account of any Taxes, unless such deduction or withholding is required by
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant governmental authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and





-  19  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

withholdings applicable to additional sums payable under this Section 3.03) the
Initial Liquidity Facility Provider receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b)         The Borrower shall timely pay to the relevant governmental authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)         The Borrower shall indemnify the Initial Liquidity Facility
Provider, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (Including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Initial Liquidity Facility Provider or required to be withheld or deducted from
a payment to the Initial Liquidity Facility Provider and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by the Initial Liquidity Facility Provider (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of the Initial Liquidity Facility Provider, shall be
conclusive absent manifest error.

(d)         As soon as practicable after any payment of Taxes by the Borrower to
a governmental authority pursuant to this Section 3.03, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)         If the Initial Liquidity Facility Provider is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement or any other Related Document, it shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, the Initial Liquidity
Facility Provider, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not the Initial
Liquidity Facility Provider is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)(i),
 (f)(ii) and (f)(iv) below) shall not be required if in the Initial Liquidity
Facility Provider’s reasonable judgment such completion, execution or submission
would subject it to any material unreimbursed cost or expense or would
materially prejudice the Initial Liquidity Facility Provider’s legal or
commercial position.

(f)         Without limiting the generality of the foregoing of clause (e)
above:

(i)          if the Initial Liquidity Facility Provider is a U.S. Person, it
shall deliver to the Borrower and the Administrative Agent on or prior to the
date it is to receive any payment under this Agreement (and from time to time
thereafter upon the reasonable





-  20  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that the Initial Liquidity Facility Provider is exempt from
U.S. federal backup withholding tax;

(ii)         if the Initial Liquidity Facility Provider is not a U.S. Person, it
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date hereof or, if later, the date it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:  (A) in the case it is claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest, executed originals of the IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments, the IRS Form W-8BEN-E or W-8BEN-E, as applicable,
establishing an exemption from U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (B) executed
originals of IRS Form W-8ECI; or (C) to the extent it is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, or W-8BEN-E, as applicable, a certificate substantially in the
form of Annex VI-A or Annex VI-B (a “U.S. Tax Compliance Certificate”), IRS Form
W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable.

(iii)       If the Initial Liquidity Facility Provider is not a U.S. Person, it
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date hereof or, if later, the date it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(iv)        If a payment made to the Initial Liquidity Facility Provider under
this Agreement or any other Related Document would be subject to U.S. federal
withholding Tax imposed by FATCA if it were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), it shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that it has complied with such its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.





-  21  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

The Initial Liquidity Facility Provider agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(g)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.03 (including by the payment of
additional amounts pursuant to this Section 3.03) it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority.  Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This clause (g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 3.04.   Payments.  The Administrative Agent shall make available, or
shall cause to be made available, each payment to the Initial Liquidity Facility
Provider under this Agreement no later than 3:00 p.m.  (New York time) on the
day when due.  The Administrative Agent shall make all such payments in Dollars,
to the Initial Liquidity Facility Provider in immediately available funds, by
wire transfer to the following account:

Bank:                  Bank of America, N.A.

ABA No.:           [**]

Account No.:      [**]

Account Name:  [**]

Reference:          [**]

 

Section 3.05.   Computations.  All computations of interest based on LIBOR shall
be made on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.

Section 3.06.   Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and no additional
interest shall be due as a result (and





-  22  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

if so made, shall be deemed to have been made when due).  If any payment in
respect of interest on an Advance is so deferred to the next succeeding Business
Day, such deferral shall not delay the commencement of the next Interest Period
for such Advance (if such Advance is a LIBOR Advance) or reduce the number of
days for which interest will be payable on such Advance on the next interest
payment date for such Advance.

Section 3.07.   Interest.

(a)         Subject to Sections 2.07 and 2.09, the Borrower shall pay, or shall
cause to be paid, without duplication, interest on (i) the unpaid principal
amount of each Advance from and including the date of such Advance and, in the
case of any Applied Provider Advance, from and including the date on which the
amount thereof was withdrawn from the Liquidity Facility Reserve Account to pay
the amounts set forth in Section 2.01) to but excluding the date such principal
amount shall be paid in full (or, in the case of an Applied Provider Advance,
the date on which the Liquidity Facility Reserve Account is fully replenished in
respect of such Advance) and (ii) any other amount due hereunder (whether fees,
commissions, expenses or other amounts or, to the extent permitted by law,
installments of interest on Advances or any such other amount) that is not paid
when due (whether at stated maturity, by acceleration or otherwise) from and
including the due date thereof to but excluding the date such amount is paid in
full, in each such case, at the interest rate per annum for each day equal to
the Applicable Liquidity Rate (as defined below) for such Advance or Applied
Provider Advance or such other amount, as the case may be, as in effect for such
day, but in no event at a rate per annum greater than the maximum rate permitted
by applicable law, provided, however, that, if at any time the otherwise
applicable interest rate as set forth in this Section 3.07 shall exceed the
maximum rate permitted by applicable law, then to the maximum extent permitted
by applicable law any subsequent reduction in such interest rate will not reduce
the rate of interest payable pursuant to this Section 3.07 below the maximum
rate permitted by applicable law until the total amount of interest accrued
equals the absolute amount of interest that would have accrued (without
additional interest thereon) if such otherwise applicable interest rate as set
forth in this Section 3.07 had at all relevant times been in effect.

(b)         Except as provided in Sections 3.07(e) and 3.10 and clause (d) of
the definition of “LIBOR”, each Advance (other than an Unapplied Non-Extension
Advance or an Unapplied Downgrade Advance) will be a LIBOR Advance.

(c)         Each LIBOR Advance shall bear interest during each Interest Period
at a rate per annum equal to LIBOR for such Interest Period plus the Applicable
Margin for such LIBOR Advance, payable in arrears on the last day of such
Interest Period and, in the event of the payment of principal of such LIBOR
Advance on a day other than such last day, on the date of such payment (to the
extent of interest accrued on the amount of principal repaid).

(d)         [Intentionally omitted].

(e)         Each Unapplied Non-Extension Advance and Unapplied Downgrade Advance
will be invested by the Administrative Agent in Permitted Account
Investments.  The Initial Liquidity Facility Provider shall direct the
Administrative Agent’s investments in writing in Permitted Account
Investments.  Each Unapplied Non-Extension Advances and Unapplied Downgrade
Advances will bear interest in an amount equal to the Investment Earnings on
amounts deposited





-  23  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

in the Liquidity Facility Reserve Account.  The Administrative Agent will apply
such Investment Earnings, calculated as of the applicable Determination Date, to
satisfy the Borrower’s interest payment obligation (payable in arrears on each
Payment Date) to the Initial Liquidity Facility Provider.  Each outstanding
Unapplied Non-Extension Advance and each outstanding Unapplied Downgrade Advance
will continue to be subject to payment of the Liquidity Facility Non-Use Fee as
if no Downgrade Advance nor Non-Extension Advance is outstanding.  On the
Termination Date, the Borrower shall, subject to Section 2.09, fully repay any
Downgrade Advance or Non-Extension Advance remaining outstanding, together with
accrued interest (including accrued Liquidity Facility Non-Use Fees) to the
Initial Liquidity Facility Provider.

(f)         Each amount not paid when due hereunder (whether fees, commissions,
expenses or other amounts or, to the extent permitted by applicable law,
installments of interest on Advances but excluding Advances) shall bear interest
at a rate per annum equal to the Initial Liquidity Facility Interest Rate for
such Interest Period.

(g)         The rates of interest specified in this Section 3.07 with respect to
any Advance or other amount shall be referred to as the “Applicable Liquidity
Rate”.

Section 3.08.    LIBOR Unavailability.  Notwithstanding anything to the contrary
in this Agreement or any other Related Document, if the Initial Liquidity
Facility Provider determines (which determination shall be conclusive absent
manifest error) that:

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because LIBOR
is not available or published on a current basis, and such circumstances are
unlikely to be temporary,

(ii)       the administrator of LIBOR or a governmental authority having
jurisdiction over the Initial Liquidity Facility Provider has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loan or

(iii)      similar credit agreements currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

then the Initial Liquidity Facility Provider shall so notify the Borrower and
the Administrative Agent, and the Initial Liquidity Facility Provider, the
Administrative Agent and the Borrower may amend this Agreement to (a) replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) agreed among the
Initial Liquidity Facility Provider, the Administrative Agent and the Borrower,
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated credit agreements for such alternative benchmarks (any
such agreed replacement rate, a “LIBOR Successor Rate”),  provided that such
amendment shall provide that such LIBOR Successor Rate shall not be less than
zero and (b) incorporate LIBOR Successor Rate Conforming Changes agreed among
the Initial Liquidity Facility Provider, the Administrative Agent and the
Borrower.  The Borrower shall provide prior written notice to the Rating
Agencies of any amendment to this Agreement pursuant to this Section 3.08.





-  24  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 “LIBOR Successor Rate Conforming Changes” means, with respect to any LIBOR
Successor Rate, any conforming changes to the definition of LIBOR Advance,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by the Initial Liquidity Facility Provider, giving due consideration to
applicable market practice, if any.

Section 3.09.   Funding Loss Indemnification.  Subject to Section 2.09, the
Borrower shall pay (or cause to be paid) to the Initial Liquidity Facility
Provider, upon the request of the Initial Liquidity Facility Provider, such
amount or amounts as shall be sufficient (in the reasonable opinion of the
Initial Liquidity Facility Provider) to compensate it for any loss, cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by the Initial Liquidity Facility Provider to fund or
maintain any LIBOR Advance (but excluding loss of the Applicable Margin or
anticipated profits) incurred as a result of:

i.    Any repayment of a LIBOR Advance on a date other than the last day of the
Interest Period for such Advance; or

ii.   Any failure by the Borrower to borrow a LIBOR Advance on the date for
borrowing specified in the relevant Notice of Borrowing delivered by the
Administrative Agent under Section 2.02.

Section 3.10.   Illegality.  Notwithstanding any other provision in this
Agreement, if any change in any law, rule or regulation applicable to or binding
on the Initial Liquidity Facility Provider, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by the Initial Liquidity Facility Provider with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Initial Liquidity Facility Provider to maintain or fund its LIBOR Advances, then
the Initial Liquidity Facility Provider, after using all reasonable endeavors to
make alternative arrangements satisfactory to the Borrower to meet its
obligations as contemplated hereby, may give notice to the Borrower and the
Administrative Agent specifying:  (a) the relevant change; (b) its effect upon
the Initial Liquidity Facility Provider; and (c) if the illegality or
prohibition may be avoided by repayment of only part of the LIBOR Advance, then
the amount of the LIBOR Advance required to be repaid for that purpose shall
(subject to Section 2.09) be repaid without penalty, or if the illegality or
prohibition cannot be avoided as aforesaid, declaring that the Initial Liquidity
Facility Provider’s obligations to permit further Advances under this Agreement
up to the Available Amount shall be terminated forthwith provided that all sums
already advanced to the Borrower shall continue to be repayable on the terms and
in the manner provided in this Agreement.  The Initial Liquidity Facility
Provider agrees to investigate all commercially reasonable alternatives for
avoiding the need for such actions, including, without limitation, designating a
different Lending Office; provided, that the foregoing shall not obligate the
Initial Liquidity Facility Provider to take any action that would, in its
reasonable judgment, cause the Initial Liquidity Facility Provider to incur any
material loss or cost, unless the Borrower agrees to reimburse or indemnify the
Initial Liquidity Facility Provider therefor.  If no such designation or other
action is effected, or, if effected, fails to avoid the need for such actions,
the





-  25  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Borrower may arrange for a Replacement Liquidity Facility in accordance with
Section 3.14(e) of the Indenture.

ARTICLE IV

 

CONDITIONS PRECEDENT

Section 4.01.   Conditions Precedent to Effectiveness of Section 2.01.  Section
2.01 of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied (or waived by the appropriate party or parties):

(a)         The Initial Liquidity Facility Provider shall have received on or
before the Initial Closing Date each of the following, and in the case of each
document delivered pursuant to paragraphs (i),  (ii) and (iii), each in form and
substance satisfactory to the Initial Liquidity Facility Provider:

(i)          This Agreement and the Fee Letter duly executed on behalf of each
of the parties thereto (other than the Initial Liquidity Facility Provider);

(ii)         The Indenture duly executed on behalf of each of the parties
thereto (other than the Initial Liquidity Facility Provider);

(iii)        Fully executed copies of the Security Trust Agreement, the
Administrative Agency Agreement and the Servicing Agreement; and

(iv)        An executed copy of each document, instrument, certificate and
opinion delivered on or before the Initial Closing Date pursuant to the
Indenture and the other Related Documents (in the case of each such opinion,
either addressed to the Initial Liquidity Facility Provider or accompanied by a
letter from the counsel rendering such opinion to the effect that the Initial
Liquidity Facility Provider is entitled to rely on such opinion as of its date
as if it were addressed to the Initial Liquidity Facility Provider).

(b)         On and as of the Effective Date no event shall have occurred and be
continuing, or would result from the entering into of this Agreement or the
making of any Advance, which constitutes a Liquidity Facility Event of Default.

(c)         The Initial Liquidity Facility Provider shall have received payment
in full of the fees and other sums required to be paid to or for the account of
the Initial Liquidity Facility Provider on or prior to the Effective Date
pursuant to this Agreement and the Fee Letter.

(d)         All conditions precedent to the issuance of the Specified Series
under the Indenture shall have been satisfied or waived and all conditions
precedent to the purchase of the Notes by the Initial Purchasers under the Note
Purchase Agreement (other than the effectiveness of this Agreement) shall have
been satisfied (unless any of such conditions precedent under the Note Purchase
Agreement shall have been waived by the Initial Purchasers).





-  26  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(e)         The Borrower and the Administrative Agent shall have received a
certificate, dated the Effective Date signed by a duly authorized representative
of the Initial Liquidity Facility Provider, certifying that the Effective Date
has occurred.

Section 4.02.   Conditions Precedent to Borrowing.  The obligation of the
Initial Liquidity Facility Provider to make an Advance on the occasion of each
Borrowing shall be subject to the conditions precedent that the Effective Date
shall have occurred and, prior to the time of such Borrowing, the Administrative
Agent shall have delivered a Notice of Borrowing which conforms to the terms and
conditions of this Agreement.

ARTICLE V

 

COVENANTS

Section 5.01.   Affirmative Covenants of the Borrower.  So long as any Advance
shall remain unpaid or the Initial Liquidity Facility Provider shall have any
Maximum Facility Commitment hereunder or the Borrower shall have any obligation
to pay any amount to the Initial Liquidity Facility Provider hereunder, the
Borrower will, unless the Initial Liquidity Facility Provider shall otherwise
consent in writing:

(a)         Performance of Agreements.  Punctually pay or cause to be paid all
amounts payable by it under this Agreement and the Indenture and observe and
perform in all material respects the conditions, covenants and requirements
applicable to it contained in this Agreement and the Indenture.

(b)         Reporting Requirements.  Furnish to the Initial Liquidity Facility
Provider with reasonable promptness, such other information and data with
respect to the transactions contemplated by the Related Documents as from time
to time may be reasonably requested by the Initial Liquidity Facility Provider;
and permit the Initial Liquidity Facility Provider, upon reasonable notice, to
inspect the Borrower’s books and records with respect to such transactions and
to meet with the Administrative Agent and other representatives of the Borrower
to discuss such transactions contemplated by this Agreement and the Related
Documents.

(c)         Certain Related Documents.  Furnish to the Initial Liquidity
Facility Provider with reasonable promptness, copies of such Related Documents
entered into after the date hereof as from time to time may be reasonably
requested by the Initial Liquidity Facility Provider.

Section 5.02.   Covenants Regarding Notices.  Promptly following any time that
(x) the Specified Series have been paid in full (or provision has been made for
such payment in accordance with the Indenture), (y) the Indenture has been
terminated with respect to all of the Specified Series issued thereunder as
contemplated by Section 11.01(a) of the Indenture, or (z) the Specified Series
are otherwise no longer entitled to the benefits of this Agreement, the
Administrative Agent shall deliver to the Initial Liquidity Facility Provider
the certificate referred to in clause (ii) of the definition of Termination
Date.  Promptly following any time that a Replacement Liquidity Facility has
been substituted for this Agreement pursuant to Section 3.14(e) of the
Indenture, the Administrative Agent shall deliver to the Initial Liquidity
Facility Provider the certificate referred to in clause (iii) of the definition
of Termination Date.





-  27  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ARTICLE VI

 

LIQUIDITY EVENTS OF DEFAULT

Section 6.01.   Liquidity Events of Default.  If any Liquidity Facility Event of
Default has occurred and is continuing, then the Initial Liquidity Facility
Provider may, in its discretion, deliver to the Administrative Agent a
Termination Notice, and this Agreement shall expire at the close of business on
the fifth Business Day after the date on which such Termination Notice is
received by the Administrative Agent.  Upon receipt of such Termination Notice,
(i) the Administrative Agent shall promptly request, and the Initial Liquidity
Facility Provider shall promptly make, a Final Advance in accordance with
Section 2.02(d) hereof and Section 3.14(i) of the Indenture, (ii) all other
outstanding Advances shall be automatically converted into Final Advances for
purposes of determining the interest payable thereon and (iii) subject to
Sections 2.07 and 2.09, all Advances, any accrued interest thereon and any other
amounts outstanding hereunder shall become immediately due and payable to the
Initial Liquidity Facility Provider.

ARTICLE VII

 

MISCELLANEOUS

Section 7.01.   No Oral Modifications or Continuing Waivers.  No terms or
provisions of this Agreement may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Borrower, the
Administrative Agent, and the Initial Liquidity Facility Provider and any other
Person whose consent is required pursuant to this Agreement.  Any waiver of the
terms hereof shall be effective only in the specific instance and for the
specific purpose given.

Section 7.02.    Notices.  Unless otherwise expressly specified or permitted by
the terms hereof, all notices, requests, demands, authorizations, directions,
consents, waivers or documents required or permitted under the terms and
provisions of this Agreement shall be in English and in writing, and given by
registered or certified mail, courier service or facsimile, and any such notice
shall be effective when delivered (or, if delivered by facsimile, upon
completion of transmission and confirmation by the sender (by a telephone call
to a representative of the recipient or by machine confirmation) that such
transmission was received) addressed as follows:

(a)         if to the Borrower, to:

Willis Engine Structured Trust IV
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware  19890
Attention:        Corporate Trust Administrator
Facsimile:        +1 (302) 651-8882

with a copy to:





-  28  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Willis Lease Finance Corporation
773 San Marin Drive
Novato, CA 94945
Attention:  General Counsel
Facsimile:  +1 (415) 275-5106

(b)         if to the Administrative Agent, to:

Willis Lease Finance Corporation
773 San Marin Drive
Novato, CA 94945
Attention:  General Counsel
Facsimile:  +1 (415) 275-5106

(c)         if to the Initial Liquidity Facility Provider, to:

Bank of America, N.A.

One Bryant Park

Mail Code: NY1-100-11-03

New York, NY 10036
Attention:  Carl Anderson
Email:  carl.w.anderson@baml.com; brad.sohl@baml.com; eric.r.mcteir@baml.com;
hugo.m.morrissey@baml.com; sean.c.walsh@baml.com; judith.e.helms@baml.com;
christi.thomas@baml.com

Any party, by notice to the other parties hereto, may designate additional or
different addresses for subsequent notices or communications.  Whenever the
words “notice” or “notify” or similar words are used herein, they mean the
provision of formal notice as set forth in this Section 7.02.

In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties.

Section 7.03.   No Waiver; Remedies.  No failure on the part of the Initial
Liquidity Facility Provider to exercise, and no delay in exercising, any right
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right under this Agreement preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 7.04.   Further Assurances.  The Borrower agrees to do such further acts
and things and to execute and deliver to the Initial Liquidity Facility Provider
such additional assignments, agreements, powers and instruments as the Initial
Liquidity Facility Provider may reasonably require or deem advisable to carry
into effect the purposes of this Agreement and the other Related Documents or to
better assure and confirm unto the Initial Liquidity Facility Provider its
rights, powers and remedies hereunder and under the other Related Documents.





-  29  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Section 7.05.   Indemnification Survival of Certain Provisions.  The Initial
Liquidity Facility Provider shall be indemnified hereunder to the extent and in
the manner described in the Indenture.  In addition, the Borrower agrees to
indemnify, protect, defend and hold harmless each Liquidity Indemnitee from and
against all Disbursements of any kind or nature whatsoever that may be imposed
on or incurred by such Liquidity Indemnitee, in any way relating to, resulting
from, or arising out of or in connection with, any action, suit or proceeding by
any third party against such Liquidity Indemnitee and relating to this
Agreement, the Fee Letter, the Indenture or any Related Document; provided,
however, that the Borrower shall not be required to indemnify, protect, defend
and hold harmless any Liquidity Indemnitee in respect of any Disbursement of
such Liquidity Indemnitee to the extent such Disbursement is (i) attributable to
the gross negligence or willful misconduct of such Liquidity Indemnitee or any
other Liquidity Indemnitee, (ii) an ordinary and usual operating overhead
expense, or (iii) attributable to the failure by such Liquidity Indemnitee or
any other Liquidity Indemnitee to perform or observe any agreement, covenant or
condition on its part to be performed or observed in this Agreement, the
Indenture, the Fee Letter or any other Related Document to which it is a
party.  The provisions of Sections 3.01,  3.03,  3.09,  7.05 and 7.07 and the
right to indemnification under the Indenture shall survive the termination of
this Agreement.

Section 7.06.   Liability of the Initial Liquidity Facility Provider.

(a)         No Liquidity Indemnitee shall be liable or responsible for:  (i) the
use which may be made of the Advances or any acts or omissions of the Borrower
or any beneficiary or transferee in connection therewith; (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; or (iii) the making of Advances by the Initial Liquidity
Facility Provider against delivery of a Notice of Borrowing and other documents
which do not comply with the terms hereof; provided, however, that the Borrower
shall have a claim against the Initial Liquidity Facility Provider, and the
Initial Liquidity Facility Provider shall be liable to the Borrower, to the
extent of any damages suffered by the Borrower that are the result of (A) the
Initial Liquidity Facility Provider’s willful misconduct or gross negligence in
determining whether documents presented hereunder comply with the terms hereof
or (B) any breach by the Initial Liquidity Facility Provider of any of the terms
of this Agreement or the Indenture, including, but not limited to, the Initial
Liquidity Facility Provider’s failure to make lawful payment hereunder after the
delivery to it by the Administrative Agent of a Notice of Borrowing complying
with the terms and conditions hereof.

(b)         Neither the Initial Liquidity Facility Provider nor any of its
officers, employees or directors or affiliates shall be liable or responsible in
any respect for (i) any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with this Agreement or any Notice of Borrowing delivered hereunder or
(ii) any action, inaction or omission which may be taken by it in good faith,
absent willful misconduct or negligence (in which event the extent of the
Initial Liquidity Facility Provider’s potential liability to the Borrower shall
be limited as set forth in the immediately preceding paragraph), in connection
with this Agreement or any Notice of Borrowing.

Section 7.07.    Nonpetition.  During the term of this Agreement and for one
year and one day after payment in full of the Notes, none of the parties hereto
or any Affiliate thereof will file





-  30  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

any involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Borrower or any
Subsidiary thereof.

Section 7.08.   Certain Costs and Disbursements.  The Borrower agrees promptly
to pay, or cause to be paid, (a) the reasonable fees, expenses and disbursements
of Pillsbury Winthrop Shaw Pittman LLP, special counsel for the Initial
Liquidity Facility Provider, in connection with the preparation, negotiation,
execution, delivery, filing and recording of the Related Documents, any waiver
or consent hereunder or any amendment thereof and (b) if a Liquidity Facility
Event of Default occurs, all out-of-pocket expenses incurred by the Initial
Liquidity Facility Provider, including reasonable fees and disbursements of
counsel, in connection with such Liquidity Facility Event of Default and any
collection, bankruptcy, insolvency and other enforcement proceedings in
connection therewith.  In addition, the Borrower shall pay (or cause to be paid)
any and all recording, stamp and other similar taxes and fees payable or
determined to be payable in the United States in connection with the execution,
delivery, filing and recording of this Agreement, any other Related Document and
such other documents, and agrees to save the Initial Liquidity Facility Provider
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes or fees.

Section 7.09.   Binding Effect; Participations.

(a)         This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and the Initial Liquidity Facility Provider
and their respective successors and permitted assigns, except that neither the
Administrative Agent, the Initial Liquidity Facility Provider (except as
otherwise provided in this Section 7.09) nor (except as contemplated by the
Security Trust Agreement) the Borrower shall have the right to assign, pledge or
otherwise transfer its rights or obligations hereunder or any interest herein,
subject to (i) the Initial Liquidity Facility Provider’s right to assign all of
its rights and obligations hereunder pursuant to an assignment agreement that
constitutes a Replacement Liquidity Facility and satisfies all of the conditions
for a Replacement Liquidity Facility set forth herein and in the Indenture to a
Person that qualifies as an Eligible Provider (with written notification of such
assignment to the Rating Agencies)and (ii) the Initial Liquidity Facility
Provider’s right to grant Participations pursuant to Section 7.09(b).  Following
any assignment in accordance with the provisions hereof and Section 3.14 of the
Indenture, the assignee Initial Liquidity Facility Provider shall be deemed to
be the “Initial Liquidity Facility Provider” for all purposes of the Related
Documents.

(b)         The Initial Liquidity Facility Provider agrees that it will not
grant any participation (including, without limitation, a “risk participation”)
(any such participation, a “Participation”) in or to all or a portion of its
rights and obligations hereunder or under the other Related Documents, unless
all of the following conditions are satisfied:  (i) such Participation is to a
Permitted Participant, (ii) such Participation is made in accordance with all
applicable laws, including, without limitation, the Securities Act, and any
other applicable laws relating to the transfer of similar interests and
(iii) such Participation shall not be made under circumstances that require
registration under the Securities Act.  Notwithstanding any such Participation,
the Initial Liquidity Facility Provider agrees that (1) the Initial Liquidity
Facility Provider’s obligations under the Related Documents shall remain
unchanged, and such participant shall have no rights or benefits as against the
Borrower or under any Related Document, (2) the Initial Liquidity Facility





-  31  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Provider shall remain solely responsible to the other parties to the Related
Documents for the performance of such obligations, (3) the Initial Liquidity
Facility Provider shall remain the maker of any Advances, and the other parties
to the Related Documents shall continue to deal solely and directly with the
Initial Liquidity Facility Provider in connection with the Advances and the
Initial Liquidity Facility Provider’s rights and obligations under the Related
Documents, (4) the Initial Liquidity Facility Provider shall be solely
responsible for any withholding Taxes or any filing or reporting requirements
relating to such Participation and shall hold and indemnify the Borrower and its
successors, permitted assigns, affiliates, agents and servants harmless against
the same and (5) the Borrower shall not be required to pay to the Initial
Liquidity Facility Provider any amount under Section 3.01 or Section 3.03
greater than it would have been required to pay had there not been any grant of
a Participation by the Initial Liquidity Facility Provider.  The Initial
Liquidity Facility Provider may, in connection with any Participation or
proposed Participation pursuant to this Section 7.09(b), disclose to the
Permitted Participant or proposed Permitted Participant any information relating
to the Related Documents or to the parties thereto furnished to the Initial
Liquidity Facility Provider hereunder or in connection therewith and permitted
to be disclosed by the Initial Liquidity Facility Provider; provided, however,
that prior to any such disclosure, the Permitted Participant or proposed
Permitted Participant shall agree in writing for the express benefit of the
Borrower to preserve the confidentiality of any confidential information
included therein (subject to customary exceptions).

(c)         The Initial Liquidity Facility Provider shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest under this
Agreement (the “Participant Register”); provided that the Initial Liquidity
Facility Provider shall not have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and the Initial
Liquidity Facility Provider shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

(d)         Notwithstanding the other provisions of this Section 7.09, the
Initial Liquidity Facility Provider may assign and pledge all or any portion of
the Advances owing to it to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank, provided that any payment in respect of such assigned
Advances made by the Administrative Agent to the Initial Liquidity Facility
Provider in accordance with the terms of this Agreement shall satisfy the
Borrower’s obligations hereunder in respect of such assigned Advance to the
extent of such payment.  No such assignment shall release the Initial Liquidity
Facility Provider from its obligations hereunder.

Section 7.10.    Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such





-  32  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 7.11.   Governing Law.  THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE
OF NEW YORK AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7.12.   Submission to Jurisdiction; Waiver of Jury Trial; Waiver of
Immunity.

(a)         Each of the parties hereto, to the extent it may do so under
applicable law, for purposes hereof hereby (i) irrevocably submits itself to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
City of New York and to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York, for the purposes of any
suit, action or other proceeding arising out of this Agreement, the subject
matter hereof or any of the transactions contemplated hereby brought by any
party or parties hereto or thereto, or their successors or permitted assigns and
(ii) waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof or any of the transactions contemplated hereby may not be enforced in or
by such courts.

(b)         THE BORROWER, THE ADMINISTRATIVE AGENT AND THE INITIAL LIQUIDITY
FACILITY PROVIDER EACH HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED, including, without
limitation, contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  The Borrower, the Administrative Agent and the
Initial Liquidity Facility Provider each warrant and represent that it has
reviewed this waiver with its legal counsel, and that it knowingly and
voluntarily waives its jury trial rights following consultation with such legal
counsel.  THIS WAIVER IS IRREVOCABLE, AND CANNOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 7.13.   Counterparts.  This Agreement may be executed in any number of
counterparts (and each party shall not be required to execute the same
counterpart).  Each counterpart of this Agreement including a signature page or
pages executed by each of the parties hereto shall be an original counterpart of
this Agreement, but all of such counterparts together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic format (i.e., “pdf” or “tif”) shall be as
effective as delivery of a manually executed counterpart of this Agreement.





-  33  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Section 7.14.   Entirety.  This Agreement, the Fee Letter and the Related
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior understandings and agreements
of such parties.

Section 7.15.   Headings.  The headings of the various Articles and Sections
herein and in the Table of Contents hereto are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.

Section 7.16.   Patriot Act.  In compliance with the USA Patriot Act and 31 CFR
Part 103.121 and any other similar laws, rules, regulations or orders in effect
from time to time applicable to the Initial Liquidity Facility Provider, when
requested the Issuer shall provide to the Initial Liquidity Facility Provider
certain information relating to the Issuer that the Initial Liquidity Facility
Provider may be required to obtain and keep on file, including the Issuer’s
name, address and various identifying documents.

Section 7.17.  Initial Liquidity Facility Provider’s Obligation to Make
Advances.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE OBLIGATIONS OF
THE INITIAL LIQUIDITY FACILITY PROVIDER TO MAKE ADVANCES HEREUNDER, AND THE
ADMINISTRATIVE AGENT’S RIGHTS TO DELIVER NOTICES OF BORROWING ON BEHALF OF THE
BORROWER REQUESTING THE MAKING OF ADVANCES HEREUNDER, SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID OR PERFORMED, IN EACH CASE
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

 



-  34  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers or authorized representatives
thereunto duly authorized as of the date first set forth above.

 

 

 

 

 

 

WILLIS ENGINE STRUCTURED TRUST IV, as Borrower

 

 

 

 

By:

/s/ Brian R. Hole

 

 

Name: Brian R. Hole

 

 

Title: Controlling Trustee

 





- Signature Page -
Revolving Credit Agreement
WEST IV

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

BANK OF AMERICA, N.A., as the Initial Liquidity Facility Provider

 

 

 

By:

/s/ Bradley J. Sohl

 

 

Name: Bradley J. Sohl

 

 

Title:   Director

 

 

ABS Banking & Finance

 





- Signature Page -
Revolving Credit Agreement
WEST IV

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

WILLIS LEASE FINANCE CORPORATION, as Administrative Agent

 

 

 

By:

/s/ Dean M. Poulakidas

 

 

Name: Dean M. Poulakidas

 

 

Title:   Senior Vice President

 

 

General Counsel

 

 



- Signature Page -
Revolving Credit Agreement
WEST IV

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX I to

REVOLVING CREDIT AGREEMENT

FACILITY ADVANCE NOTICE OF BORROWING

The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust IV, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement
dated as of August 22, 2018, among the Borrower, the Administrative Agent, and
the Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:

(1)         The Administrative Agent is delivering this Notice of Borrowing for
the making of a Facility Advance by the Initial Liquidity Facility Provider to
be used for a Shortfall the payment of which is payable on __________, _____
(the “Payment Date”) in accordance with the terms and provisions of the
Specified Series and the Indenture, which Advance is requested to be made on
__________, _____.  The Facility Advance should be remitted to the Initial
Liquidity Payment Account, the details of which are [insert wire and account
details].

(2)         The amount of the Facility Advance requested hereby (i) is
$___________.__, to be applied in respect of funding the Initial Liquidity
Payment Account in accordance with Section 3.14(b) and (f) of the Indenture,
(ii) does not include any amount with respect to the payment of the principal
of, Redemption Premium on, or breakage costs with respect to, the Specified
Series, (iii) was computed in accordance with the provisions of the Specified
Series, the Indenture (a copy of which computation is attached hereto as
Schedule I), (iv) does not exceed the Available Amount on the date hereof, and
(v) has not been and is not the subject of a prior or contemporaneous Notice of
Borrowing.

(3)         Upon receipt by the Administrative Agent of the amount requested
hereby, (a) the Administrative Agent will apply the same in accordance with the
terms of Section 3.14(b) of the Indenture, (b) no portion of such amount shall
be applied by the Administrative Agent for any other purpose, and (c) no portion
of such amount until so applied shall be commingled with other funds held by the
Administrative Agent.

The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, the making of the
Facility Advance as requested by this Notice of Borrowing shall automatically
reduce, subject to reinstatement in accordance with the terms of the Liquidity
Agreement, the Available Amount by an amount equal to the amount of the Facility
Advance requested to be made hereby as set forth in clause (i) of paragraph (2)
of this Notice of Borrowing and such reduction shall automatically result in
corresponding reductions in the amounts available to be borrowed pursuant to a
subsequent Advance.





-  38  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of the _____ day of________

 

WILLIS LEASE FINANCE CORPORATION, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





-  39  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE I TO LIQUIDITY ADVANCE NOTICE OF BORROWING

[Insert Copy of Computations in accordance with Facility Advance Notice of
Borrowing]

 





-  40  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX II to

REVOLVING CREDIT AGREEMENT

NON-EXTENSION ADVANCE NOTICE OF BORROWING

The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust IV, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement
dated as of August 22, 2018, among the Borrower, the Administrative Agent, and
the Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:

(1)         The Administrative Agent is delivering this Notice of Borrowing for
the making of the Non-Extension Advance by the Initial Liquidity Facility
Provider to be used for the funding of the Liquidity Facility Reserve Account in
accordance with Section 3.14(d) of the Indenture, which Advance is requested to
be made on __________, _____.  The Non-Extension Advance should be remitted to
the Liquidity Facility Reserve Account the details of which are [insert wire and
account details].

(2)         The amount of the Non-Extension Advance requested hereby (i) is
$___________.__, which equals the Available Amount on the date hereof and is to
be applied in respect of the funding of the Liquidity Facility Reserve Account
in accordance with Section 3.14(d) of the Indenture, (ii) does not include any
amount with respect to the payment of the principal of, Redemption Premium on,
or breakage costs with respect to, the Specified Series, (iii) was computed in
accordance with the provisions of the Specified Series and the Indenture (a copy
of which computation is attached hereto as Schedule I) and (iv) has not been and
is not the subject of a prior or contemporaneous Notice of Borrowing under the
Liquidity Agreement.

(3)         Upon receipt by the Administrative Agent of the amount requested
hereby, (a) the Administrative Agent will deposit such amount in the Liquidity
Facility Reserve Account and apply the same in accordance with the terms of
Section 3.14(f) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.

The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, (A) the making of the
Non-Extension Advance as requested by this Notice of Borrowing shall
automatically and irrevocably terminate the obligation of the Initial Liquidity
Facility Provider to make further Advances under the Liquidity Agreement and
(B) following the making by the Initial Liquidity Facility Provider of the
Non-Extension Advance requested by this Notice of Borrowing, the Administrative
Agent shall not be entitled to request any further Advances under the Liquidity
Agreement.





-  41  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of _____ the day of ________.

 

WILLIS LEASE FINANCE CORPORATION, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





-  42  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE I TO NON-EXTENSION ADVANCE NOTICE OF BORROWING

[Insert Copy of computations in accordance with Non-Extension Advance Notice of
Borrowing]

 





-  43  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX III to

REVOLVING CREDIT AGREEMENT

DOWNGRADE ADVANCE NOTICE OF BORROWING

The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust IV, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement,
dated as of August 22, 2018, among the Borrower, the Administrative Agent, and
the Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:

(1)         The Administrative Agent is delivering this Notice of Borrowing for
the making of the Downgrade Advance by the Initial Liquidity Facility Provider
to be used for the funding of the Liquidity Facility Reserve Account in
accordance with Section 3.14(c) of the Indenture by reason of a Downgrade Event,
which Advance is requested to be made on __________, _____.  The Downgrade
Advance should be remitted to the Liquidity Facility Reserve Account the details
of which are [insert wire and account details].

(2)         The amount of the Downgrade Advance requested hereby (i) is
$___________.__, which equals the Available Amount on the date hereof and is to
be applied in respect of the funding of the Liquidity Facility Reserve Account
in accordance with Section 3.14(c) of the Indenture, (ii) does not include any
amount with respect to the payment of the principal of, Redemption Premium on,
or breakage costs with respect to, the Specified Series, (iii) was computed in
accordance with the provisions of the Specified Series and the Indenture (a copy
of which computation is attached hereto as Schedule I), and (iv) has not been
and is not the subject of a prior or contemporaneous Notice of Borrowing under
the Liquidity Agreement.

(3)         Upon receipt by the Administrative Agent of the amount requested
hereby, (a) the Administrative Agent will deposit such amount in the Liquidity
Facility Reserve Account and apply the same in accordance with the terms of
Section 3.14(f) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.

The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, (A) the making of the
Downgrade Advance as requested by this Notice of Borrowing shall automatically
and irrevocably terminate the obligation of the Initial Liquidity Facility
Provider to make further Advances under the Liquidity Agreement, and
(B) following the making by the Initial Liquidity Facility Provider of the
Downgrade Advance requested by this Notice of Borrowing, the Administrative
Agent shall not be entitled to request any further Advances under the Liquidity
Agreement.





-  44  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of the _____ day of _______________.

 

WILLIS LEASE FINANCE CORPORATION, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





-  45  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE I TO DOWNGRADE ADVANCE NOTICE OF BORROWING

[Insert Copy of computations in accordance with Downgrade Advance Notice of
Borrowing]

 





-  46  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX IV to

REVOLVING CREDIT AGREEMENT

FINAL ADVANCE NOTICE OF BORROWING

The undersigned, a duly authorized signatory of the undersigned Administrative
Agent (the “Administrative Agent”), hereby certifies on behalf of Willis Engine
Structured Trust IV, as the Borrower, to Bank of America, N.A. (the “Initial
Liquidity Facility Provider”), with reference to the Revolving Credit Agreement,
dated as of August 22, 2018, among the Borrower, the Administrative Agent, and
the Initial Liquidity Facility Provider (as amended from time to time, the
“Liquidity Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined or referenced), that:

(1)         The Administrative Agent is delivering this Notice of Borrowing for
the making of the Final Advance by the Initial Liquidity Facility Provider to be
used for the funding of the Liquidity Facility Reserve Account in accordance
with Section 3.14(i) of the Indenture by reason of the receipt by the
Administrative Agent of a Termination Notice from the Initial Liquidity Facility
Provider with respect to the Liquidity Agreement, which Advance is requested to
be made on __________, _____.  The Final Advance should be remitted to the
Liquidity Facility Reserve Account the details of which are [insert wire and
account details].

(2)         The amount of the Final Advance requested hereby (i) is
$___________.__, which equals the Available Amount on the date hereof and is to
be applied in respect of the funding of the Liquidity Facility Reserve Account
in accordance with Section 3.14(i) of the Indenture, (ii) does not include any
amount with respect to the payment of the principal of, Redemption Premium on,
or breakage costs with respect to, the Specified Series, (iii) was computed in
accordance with the provisions of the Specified Series and the Indenture (a copy
of which computation is attached hereto as Schedule I), and (iv) has not been
and is not the subject of a prior or contemporaneous Notice of Borrowing under
the Liquidity Agreement.

(3)         Upon receipt by the Administrative Agent of the amount requested
hereby, (a) the Administrative Agent will deposit such amount in the Liquidity
Facility Reserve Account and apply the same in accordance with the terms of
Section 3.14(i) of the Indenture, (b) no portion of such amount shall be applied
by the Administrative Agent for any other purpose, and (c) no portion of such
amount until so applied shall be commingled with other funds held by the
Administrative Agent.

The Administrative Agent, for itself and on behalf of the Borrower, hereby
acknowledges that, pursuant to the Liquidity Agreement, (A) the making of the
Final Advance as requested by this Notice of Borrowing shall automatically and
irrevocably terminate the obligation of the Initial Liquidity Facility Provider
to make further Advances under the Liquidity Agreement, and (B) following the
making by the Initial Liquidity Facility Provider of the Final Advance requested
by this Notice of Borrowing, the Administrative Agent shall not be entitled to
request any further Advances under the Liquidity Agreement.





-  47  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the Administrative Agent has executed and delivered this
Notice of Borrowing as of the _____ day of _______________.

 

WILLIS LEASE FINANCE CORPORATION, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





-  48  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE I TO FINAL ADVANCE NOTICE OF BORROWING

[Insert Copy of computations in accordance with Final Advance Notice of
Borrowing]





-  49  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX V TO

REVOLVING CREDIT AGREEMENT

NOTICE OF TERMINATION

Willis Lease Finance Corporation
773 San Marin Drive
Novato, CA 94945
Attention:  General Counsel

Re:       Revolving Credit Agreement dated as of August 22, 2018, among Willis
Engine Structured Trust IV, as Borrower, Willis Lease Finance Corporation, as
Administrative Agent, and Bank of America, N.A., as Initial Liquidity Facility
Provider (the “Liquidity Agreement”)

Ladies and Gentlemen:

You are hereby notified that pursuant to Section 6.01 of the Liquidity
Agreement, by reason of the occurrence and continuance of a Liquidity Facility
Event of Default (as defined therein), we are giving this notice to you in order
to cause (i) our obligations to make Advances (as defined therein) under such
Liquidity Agreement to terminate at the close of business on the fifth Business
Day after the date on which you receive this notice and (ii) you to request a
Final Advance under the Liquidity Agreement pursuant to Section 3.14(i) of the
Indenture (as defined in the Liquidity Agreement) as a consequence of your
receipt of this notice.

THIS NOTICE IS THE “NOTICE OF TERMINATION” PROVIDED FOR UNDER THE LIQUIDITY
AGREEMENT.  OUR OBLIGATIONS TO MAKE ADVANCES UNDER THE CREDIT AGREEMENT WILL
TERMINATE AT THE CLOSE OF BUSINESS ON THE FIFTH BUSINESS DAY AFTER THE DATE ON
WHICH YOU RECEIVE THIS NOTICE.

[PAGE INTENTIONALLY LEFT BLANK]

 





-  50  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A., as the Initial Liquidity Facility Provider

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:  Willis Engine Structured Trust IV





-  51  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VI-A TO

REVOLVING CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement dated as of August
22, 2018, the “Liquidity Agreement”,  among Willis Engine Structured Trust IV,
(the “Borrower”), Willis Lease Finance Corporation, (the “Administrative
Agent”), and Bank of America, NA., (the “Initial Liquidity Facility Provider”).

Pursuant to the provisions of Section 3.03 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Initial Liquidity Facility
Provider with a certificate of its non-U.S. Person status on IRS Form W-8BEN, or
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Initial Liquidity Facility Provider in
writing, and (2) the undersigned shall have at all times furnished the Initial
Liquidity Facility Provider with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

_______ ___, 20[  ]

 

 





-  52  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ANNEX VI-B TO

REVOLVING CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement dated as of August
22, 2018, the “Liquidity Agreement”,  among Willis Engine Structured Trust IV,
(the “Borrower”), Willis Lease Finance Corporation, (the “Administrative
Agent”), and Bank of America, N.A. (the “Initial Liquidity Facility Provider”).

Pursuant to the provisions of Section 3.03 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Initial Liquidity Facility
Provider with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Initial Liquidity Facility Provider and (2) the
undersigned shall have at all times furnished the Initial Liquidity Facility
Provider with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

_______ ___, 20[  ]

 

 

-  53  -

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------